Citation Nr: 1116701	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-34 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for bilateral numbness of the feet, claimed as secondary to the Veteran's low back condition.  

3.  Entitlement to service connection for a bilateral knee condition, claimed as secondary to the Veteran's low back condition.

4.  Entitlement to service connection for a bilateral ankle condition, claimed as secondary to the Veteran's low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1954 to February 1956.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of May 2008 and March 2009 by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims folder.  At the March 2011 hearing, the Veteran requested that the record be held open for 60 days to afford him an opportunity to provide additional evidence as to the claim for service connection for a low back disorder.  In view of the favorable decision as to that claim, the Veteran is not prejudiced by the issuance of this decision prior to the expiration of that 60-day period.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral foot condition, a bilateral knee condition, and a bilateral ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran currently suffers from degenerative joint disease of the lumbar spine.

2.  A medical opinion based on the Veteran's report of chronicity and continuity of symptoms is the most probative medical evidence of record, and indicates that there is a link between the Veteran's current back condition and his active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Before addressing the merits of the claim, the Board must first determine whether VA has met its duties to notify and assist claimants in substantiating a claim for VA benefits as proscribed by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, as the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  


II.  Service Connection for a Low Back Condition

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran states that he currently suffers from a back condition, and he contends that this condition is causally related to his service as a paratrooper.  Resolving reasonable doubt in his favor, the Board concludes that service connection for his back condition is warranted for the reasons that follow.  

First, the Board acknowledges that the Veteran currently suffers from a back condition.  A February 2008 record from J.D.D., DO, reflects that the Veteran suffers from multilevel lumbar spondylosis and multilevel degenerative disc disease.  A September 2008 record from P.C., DC, states that a recent MRI revealed the Veteran to have mild spinal stenosis at L3-L4, mild diffuse disc bulging at L4-L5, moderate central disc protrusion at L5-S1, and impingement upon both L5 nerve roots from moderate bilateral disc bulging.  Finally, X-rays of the Veteran's lumbar spine performed in conjunction with a May 2010 VA examination show that the Veteran suffers from degenerative disc disease at L4-L5 and L5-S1.  The examiner diagnosed the Veteran as suffering from degenerative joint disease of the lumbar spine.  Thus, there is no question that the Veteran currently suffers from a low back condition.  

Determining whether there is medical evidence of an in service incurrence or aggravation of the Veteran's disability is made more difficult by the fact that his service treatment records are not available and have not been associated with the claims folder.  It appears that his records were destroyed in a 1973 fire.  In appeals where a Veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Despite the lack of contemporaneous records, the Board finds that the evidence supports the Veteran having back pain in service.  The Veteran's DD-214 reflects that he served in the 503rd Airborne Infantry Regiment, and that he was awarded the Parachutist Badge.  The Veteran spoke of his history as a paratrooper in his March 2011 hearing.  He stated that he completed approximately 21 jumps and suffered many hard landings.  He stated that he suffered pain in his back from these jumps and sought treatment for this pain while he was stationed at Fort Bragg.  

The Board finds the Veteran competent to testify as to his experiences and the treatment that he sought while in service, and the Board finds his account to be credible.  Combined with the fact that the Veteran's DD-214 reflects service in an Airborne Regiment, the Board finds that the record supports that the Veteran suffered from back pain in service.  
The only remaining question is thus whether there is medical evidence of a nexus between the Veteran's current back condition and his active service.  Here, the Board must weigh two divergent views.  

In Dr. C's above mentioned September 2008 evaluation, she stated that the Veteran's service as a paratrooper "is consistent and significant of the severe lumbar injuries" from which he now suffers.  She further stated that "hard landings on a repeated basis, as occurring with parachute jumping, will cause extreme heavy burdens of compression stress on the lumbar vertebrae and the discs between them."  She concluded by stating that physical problems and impairments that the Veteran was now experiencing "is a direct result of his service duty as a paratrooper."  

Dr. C's opinion is contrasted with that of the VA examiner from the Veteran's May 2010 VA examination.  In that examination, the examiner stated that as the claims file does not contain any evidence that the Veteran sought treatment for a back condition within 10 years of his discharge, chronicity of his back condition cannot be established.  She accordingly concluded that it is less likely than not that the Veteran's back disability is secondary to his parachute jumps in service.  

For a number of reasons, the Board finds Dr. C's opinion to be more probative.  First, Dr. C. fully explained the rationale behind her opinion, supporting her conclusion with commentary.  Second, the VA examiner seemingly based her opinion on a lack of contemporaneous medical records from service or shortly thereafter.  It is well settled, however, that it is not proper to use lack of contemporaneous medical records alone as the basis for forming a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Finally, though the examiner stated that the Veteran reported that he was not treated for a back condition during his active service, in the Veteran's March 2011 hearing, he stated that he did indeed seek treatment for such a condition at Fort Bragg.  

Given the foregoing, the Board assigns greater probative weight to Dr. C's opinion.  More importantly, her opinion means that each criterion for service connection has been satisfied, and service connection for the Veteran's degenerative joint disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, as the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.  


REMAND

Having determined that the Veteran is entitled to service connection for the claimed back condition, the Board must now determine whether service connection is warranted for the conditions that the Veteran claims as secondary to his degenerative joint disease of the lumbar spine.  See 38 C.F.R. § 3.310 (2010) (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  As the Board does not have sufficient information to make a decision, the Veteran's claim must be remanded.  

In particular, the Board notes that, if the claimed disorders were not directly caused by the service-connected back disability and are not proximately due to the service-connected disability, service connection may be still be granted if the claimed disorders are aggravated by the service-connected disability.  However, the Veteran has not been advised of the regulatory criteria for service connection on the basis of aggravation.  The Board notes that the regulatory criteria for service connection on that basis were amended in 2006, and the amended criteria were in effect when the Veteran submitted the claims in this case.  See 38 C.F.R. § 3.310(b) (effective October 10, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran should be advised that compensation is payable only for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen, 7 Vet. App. 439.  

Though the examiner from the Veteran's May 2010 VA examination offered an opinion as to the etiology of the Veteran's bilateral knee and foot conditions, for reasons explained above, the Board does not find her opinion to be probative.  There is no other evidence in the claims file establishing an etiology for these conditions, or stating that they are secondary to the Veteran's now service-connected degenerative joint disease of the lumbar spine.  The Veteran's claim must thus be remanded in order that such an opinion may be offered.  

The Board notes that, in his March 2011 hearing, the Veteran offered testimony as to only three of the four claims for which appeal had been perfected, and did not testify as to the claim for service connection for a bilateral ankle disorder.  Thus, on remand, the RO/AMC should inquire whether the Veteran continues to desire to present testimony on this issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain a VA opinion from an examiner with the appropriate expertise as to the etiology of the Veteran's claimed knee, foot, and ankle conditions.  

If is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be provided.  Also, the reviewer should note in any report provided that the file was reviewed.  The examiner should also acknowledge and discuss the competent statements of the Veteran as to the continuity of symptomatology of his back conditions since service.

The examiner should then answer the following questions:

a).  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran incurred degenerative joint disease of the left knee and/or chronic strain of the right knee as a result of any incident of service? 
      If the answer to the questions above is no, then, is it at least as likely as not (50 percent, or greater, probability) that the Veteran has degenerative joint disease of the left knee and/or chronic strain of the right knee that is proximately due to or the result of his service-connected degenerative joint disease of the lumbar spine?  
      If the answer to the question above is no, then, is it at least as likely as not (50 percent, or greater, probability) that degenerative joint disease of the left knee and/or chronic strain of the right knee is aggravated, that is, permanently increased in severity, as a result of the service-connected degenerative joint disease of the lumbar spine ?  

b).  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran's peripheral neuropathy of the bilateral feet is proximately due to his military service or any incident thereof?
      If the answer to the above question is no, is it at least as likely as not (50 percent, or greater, probability) that the Veteran's peripheral neuropathy of the bilateral feet is the result of his service-connected degenerative joint disease of the lumbar spine?  
      If the answer is no, then is it at least as likely as not (50 percent, or greater, probability) that there is an increase in severity of the Veteran's peripheral neuropathy of the bilateral feet (that is not due to the natural progression of this condition) that is proximately due to or the result of his service-connected degenerative joint disease of the lumbar spine?  
      If the answer to the question above is no, then, is it at least as likely as not (50 percent, or greater, probability) that peripheral neuropathy is aggravated, that is, permanently increased in severity, as a result of the service-connected degenerative joint disease of the lumbar spine ?  

c).  Is the Veteran currently suffering from any bilateral ankle condition?  If so, is it at least as likely as not (50 percent, or greater, probability) that the Veteran's bilateral ankle condition is proximately due to due to his military service or any incident thereof?
      If the answer to the above question is no, is it at least as likely as not (50 percent, or greater, probability) that the Veteran's bilateral ankle condition is the result of his service-connected degenerative joint disease of the lumbar spine?  
      If the answer is no, then, is it at least as likely as not that a bilateral ankle disorder is aggravated, that is, permanently increased in severity, as a result of the service-connected degenerative joint disease of the lumbar spine ?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
   
2.  The RO/AMC should contact the Veteran and inform him that testimony was only offered as to two of the three claims remaining on appeal.  The RO/AMC should inquire as to whether the Veteran would like to offer testimony before a Board member regarding his claim for service connection for a bilateral ankle condition, or whether he waives his earlier hearing request.  If the Veteran wishes to present testimony, then he should be scheduled for such a hearing.  

3.  The RO/AMC shall then readjudicate each issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran and his representative should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


